DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 2 in the reply filed on 11/02/2022 is acknowledged.
In view of the found arts, for compact prosecution, the election requirement between species 1-3, as set forth in the Office action mailed on 09/06/2022, is hereby withdrawn and claims 1-18 hereby are fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “the first encapsulation substrate covers all of a top surface and the side surface of the first adhesive layer” of claim 3; “wherein the first encapsulation substrate contacts the substrate” of claim 5; “wherein the second encapsulation substrate covers all of a top surface and the side surface of the second adhesive layer” of claim 12; “wherein the second encapsulation substrate contacts the substrate” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Menda (US Pub. 20060220548).
Regarding claim 1, Menda discloses in Fig. 1B, Fig. 2, Fig. 3 a display apparatus comprising: 
a substrate [J20 or 10]; 
a light emitting device [J21 or 2 or 20] provided on the substrate [J20 or 10][paragraph [0011], [0029]]; 
a first adhesive layer [J22a or 30] provided on the light emitting device [J21 or 2 or 20] to cover the light emitting device [J21 or 2 or 20][paragraph [0011], [0032], [0035]]; and 
a first encapsulation substrate [J22b or 31] provided on the first adhesive layer [J22a or 30], wherein a side surface of the first adhesive layer [J22a or 30] is covered by the first encapsulation substrate [J22b or 31][paragraph [0011], [0033], [0035]].

Regarding claim 2, Menda discloses in Fig. 1B, Fig. 2, Fig. 3 the side surface of the first adhesive layer [J22a or 30] is convex, flat, concave or irregular, and the first encapsulation substrate [J22b or 31] contacts the first adhesive layer [J22a or 30] and is bent along the side surface of the first adhesive layer [J22a or 30].

Regarding claim 3, Menda discloses in Fig. 1B wherein the first encapsulation substrate [J22b] covers all of a top surface and the side surface of the first adhesive layer [J22a].

    PNG
    media_image1.png
    397
    539
    media_image1.png
    Greyscale


Regarding claim 4, Menda discloses in Fig. 2, Fig. 3 
wherein the first encapsulation substrate [31] exposes a portion of a region, which is adjacent to the substrate [10], of the side surface of the first adhesive layer [30] and covers all of a top surface of the first adhesive layer [30].

Regarding claim 6, Menda discloses in Fig. 1B, Fig. 2 
wherein, when a reference line, which is a virtual rectilinear line which passes through a center of the light emitting device [J21 or 2] and is vertical to the substrate [J20 or 10], is set, a distance between the reference line and a contact point between the side surface and a top surface of the first adhesive layer [J22a or 30] is less than a distance between the reference line and a contact point between the side surface of the first adhesive layer [J22a or 30] and the substrate [J20 or 10] in a cross section of the display apparatus.

Regarding claim 8, Menda discloses in paragraph [0033] wherein the first encapsulation substrate [31] is formed of a thin film including at least one metal of aluminum (Al), copper (Cu), and invar [aluminum].

Regarding claim 9, Menda discloses in paragraph [0032] wherein the first adhesive layer [30] comprises a water-absorbing material and a hydrogen-absorbing material [epoxy resin, acrylic resin, polyimide].

Regarding claims 10, 11, Menda discloses in Fig. 1B, Fig. 2, Fig. 3, paragraph [0032]-[0033] 
a second adhesive layer [upper layer J22a or layer 32] covering the first encapsulation substrate [lower layer J22b or layer 31]; and 
a second encapsulation substrate [upper layer J22b or layer 33] provided on the second adhesive layer [upper layer J22a or layer 32], wherein a side surface of the second adhesive layer [upper layer J22a or layer 32] is covered by the second encapsulation substrate [upper layer J22b or layer 33];
wherein the side surface of the second adhesive layer [upper layer J22a or layer 32] is convex, flat, concave or irregular, and the second encapsulation substrate [upper layer J22b or layer 33] contacts the second adhesive layer [upper layer J22a or layer 32] and is bent along the side surface of the second adhesive layer [upper layer J22a or layer 32].

Regarding claim 12, Menda discloses in Fig. 1B wherein the second encapsulation substrate [upper layer J22b] covers all of a top surface and the side surface of the second adhesive layer [upper layer J22a].

    PNG
    media_image2.png
    397
    539
    media_image2.png
    Greyscale


Regarding claim 13, Menda discloses in Fig. 2, Fig. 3, wherein the second encapsulation substrate [33] exposes a portion of a region, which is adjacent to the substrate [10], of the side surface of the second adhesive layer [32] and covers all of a top surface of the second adhesive layer [32].

Claims 1-3, 5, 9-12, 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Song (US Pub. 20140138636). 
Regarding claims 1-3, 5, 9-12, 14, Song discloses in Fig. 3, Fig. 5 a display apparatus comprising: 
a substrate [100]; 
a light emitting device [200, 400 and 500] provided on the substrate [100]; 
a first adhesive layer [321] provided on the light emitting device [200, 400 and 500] to cover the light emitting device [200, 400 and 500][paragraph [0064] disclosed material of organic layers 320 including adhesive materials such as acrylic, polyester]  ; and 
a first encapsulation substrate [312] provided on the first adhesive layer [321], wherein a side surface of the first adhesive layer [321] is covered by the first encapsulation substrate [312];
wherein the side surface of the first adhesive layer [321] is convex, flat, concave or irregular [flat], and the first encapsulation substrate [312] contacts the first adhesive layer [321] and is bent along the side surface of the first adhesive layer [321];
wherein the first encapsulation substrate [312] covers all of a top surface and the side surface of the first adhesive layer [321];
wherein the first encapsulation substrate [312] contacts the substrate [100];
wherein the first adhesive layer comprises a water-absorbing material and a hydrogen-absorbing material [acrylic, paragraph [0064]];
a second adhesive layer [322] covering the first encapsulation substrate [312]; and 
a second encapsulation substrate [313] provided on the second adhesive layer [322], wherein a side surface of the second adhesive layer [322] is covered by the second encapsulation substrate [313];
wherein the side surface of the second adhesive layer [322] is convex, flat, concave or irregular [flat], and the second encapsulation substrate [313] contacts the second adhesive layer [322] and is bent along the side surface of the second adhesive layer [322];
wherein the second encapsulation substrate [313] covers all of a top surface and the side surface of the second adhesive layer [322];
wherein the second encapsulation substrate [313] contacts the substrate [100].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Menda (US Pub. 20060220548) as applied to claim 1 above and further in view of RHE et al. (US Pub. 20190131562) 
Regarding claim 7, Menda fails to disclose  
wherein, when a reference line, which is a virtual rectilinear line which passes through a center of the light emitting device and is vertical to the substrate, is set, a distance between the reference line and a peak end of the side surface of the first adhesive layer is greater than a distance between the reference line and a contact point between the side surface of the first adhesive layer and the substrate in a cross section of the display apparatus.
RHE et al. discloses in Fig. 8  
wherein, when a reference line, which is a virtual rectilinear line which passes through a center of the light emitting device and is vertical to the substrate, is set, a distance between the reference line and a peak end of the side surface of the first adhesive layer [826] is greater than a distance between the reference line and a contact point between the side surface of the first adhesive layer [826] and the substrate in a cross section of the display apparatus.

    PNG
    media_image3.png
    597
    892
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of RHE et al. into the method of Menda to include wherein, when a reference line, which is a virtual rectilinear line which passes through a center of the light emitting device and is vertical to the substrate, is set, a distance between the reference line and a peak end of the side surface of the first adhesive layer is greater than a distance between the reference line and a contact point between the side surface of the first adhesive layer and the substrate in a cross section of the display apparatus. The ordinary artisan would have been motivated to modify Menda in the above manner for the purpose of providing suitable shape of the side surface of the first adhesive layer. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US Pub. 20140138636) as applied to claim 1 above and further in view of RHE et al. (US Pub. 20190131562) 
Regarding claim 7, Song fails to disclose  
wherein, when a reference line, which is a virtual rectilinear line which passes through a center of the light emitting device and is vertical to the substrate, is set, a distance between the reference line and a peak end of the side surface of the first adhesive layer is greater than a distance between the reference line and a contact point between the side surface of the first adhesive layer and the substrate in a cross section of the display apparatus.
RHE et al. discloses in Fig. 8  
wherein, when a reference line, which is a virtual rectilinear line which passes through a center of the light emitting device and is vertical to the substrate, is set, a distance between the reference line and a peak end of the side surface of the first adhesive layer [826] is greater than a distance between the reference line and a contact point between the side surface of the first adhesive layer [826] and the substrate in a cross section of the display apparatus.

    PNG
    media_image3.png
    597
    892
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of RHE et al. into the method of Song to include wherein, when a reference line, which is a virtual rectilinear line which passes through a center of the light emitting device and is vertical to the substrate, is set, a distance between the reference line and a peak end of the side surface of the first adhesive layer is greater than a distance between the reference line and a contact point between the side surface of the first adhesive layer and the substrate in a cross section of the display apparatus. The ordinary artisan would have been motivated to modify Song in the above manner for the purpose of providing suitable alternative shape of the side surface of the first adhesive layer. 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Menda (US Pub. 20060220548) as applied to claim 1 above and further in view of Han et al. (US Pub. 20110210344) and Ishikawa et al. (US Pub. 20040263061).
Regarding claims 15-18, Menda fails to disclose
wherein the first encapsulation substrate comprises a plurality of grooves formed in an upper portion thereof contacting the second adhesive layer;
wherein each of the plurality of grooves is formed in the form of a rectilinear line, and the rectilinear line is formed in a first direction which is parallel to a contact line of a side surface and a top surface of the first encapsulation substrate in a cross section of the display apparatus when the first encapsulation substrate is bent;
wherein the first encapsulation substrate further comprises a plurality of grooves formed in a rectilinear shape perpendicular to the first direction;
wherein each of the plurality of grooves comprises a cross-sectional surface having a V-shape.
Han et al. discloses in Fig. 7, paragraph [0093]-[0100]
wherein the first encapsulation substrate [a second layer 605] comprises a plurality of grooves [620] formed in an upper portion thereof contacting the second adhesive layer [second layer 610];
wherein each of the plurality of grooves [620] comprises a cross-sectional surface having a V-shape.
Ishikawa et al. discloses in Fig. 1, Fig. 3(a)-3 (c), Fig. 8(a)-8(c)
wherein the first encapsulation substrate [1] comprises a plurality of grooves formed in an upper portion thereof;
wherein each of the plurality of grooves is formed in the form of a rectilinear line, and the rectilinear line is formed in a first direction which is parallel to a contact line of a side surface and a top surface of the first encapsulation substrate [1] in a cross section of the display apparatus;
wherein the first encapsulation substrate [1] further comprises a plurality of grooves formed in a rectilinear shape perpendicular to the first direction;
wherein each of the plurality of grooves comprises a cross-sectional surface having a V-shape.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Han et al. and Ishikawa et al. into the method of Menda to include wherein the first encapsulation substrate comprises a plurality of grooves formed in an upper portion thereof contacting the second adhesive layer; wherein each of the plurality of grooves is formed in the form of a rectilinear line, and the rectilinear line is formed in a first direction which is parallel to a contact line of a side surface and a top surface of the first encapsulation substrate in a cross section of the display apparatus when the first encapsulation substrate is bent; wherein the first encapsulation substrate further comprises a plurality of grooves formed in a rectilinear shape perpendicular to the first direction; wherein each of the plurality of grooves comprises a cross-sectional surface having a V-shape. The ordinary artisan would have been motivated to modify Menda in the above manner for the purpose of providing a light extracting sheet to increase the amount of light that is extracted to the outside and thus enhancing the extraction efficiency [paragraph [0092] of Ishikawa et al.]; alleviating stress when the first encapsulation substrate is stretched and helping the first encapsulation substrate elongate [paragraph [0095], [0100] of Han et al.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822